REASONS FOR ALLOWANCE
Claims 13 – 32 are allowed.  The following is an examiner’s statement of reasons for allowance:  Claims 13 – 32 have been allowed because the combination of limitations involving a selection module being a single pole double throw switch, a connection terminal of the single pole double throw switch being connected to a first interface of the duplexer, a first transmission terminal of the single pole double throw switch being connected to a pin HB3 of a radio frequency transceiver, a second transmission terminal of the single pole double throw switch being connected to a thirty-ninth pin of the multimode multiband power amplifier, the first interface of the duplexer being configured to receive the transmitting signal in the third frequency band range in the B41 frequency band, and the thirty-ninth pin of the multimode multiband power amplifier being configured to output the transmitting signal in the third frequency band range in the B41 frequency band and receive a signal in the B41 frequency band among other claim limitations are non-obvious over the prior art.  The closest prior art of record Balteanu discloses a front end module including impedance matching components in relation to Band 41 being coupled to a first filter such that transmission is directed from the PA module, however, Balteanu is silent as to a first transmission terminal of the single pole double throw switch being connected to a pin HB3 of a radio frequency transceiver, a second transmission terminal of the single pole double throw switch being connected to a thirty-ninth pin of the multimode multiband power amplifier and therefore the claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416